           Case 1:17-cr-00300-DAD-BAM Document 57 Filed 07/02/20 Page 1 of 3


     Caroline C. McCreary, #176563
1    Attorney at Law
     7081 N. Marks Suite 104 PMB 302
2
     Fresno, CA 93721
3    Telephone (559) 696-4529
     Facsimile (559) 486-4320
4    CCMcCreary@yahoo.com

5    Attorney for Defendant: CHESTER L. NEAL, JR.

6

7
                                UNITED STATES DISTRICT COURT
8

9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11
     THE UNITED STATES OF AMERICA, )               CASE NO. 1:17-CR-00300-DAD-BAM
12                                 )
                  Plaintiff,       )              STIPULATION AND ORDER FOR
13        v.                       )              EXTENSION OF SELF-SURRENDER
                                   )              DATE
14                                 )
     CHESTER L. NEAL, JR.          )              JUDGE: Honorable Dale A. Drozd
15
                                   )
16               Defendant.        )
                                   )
17
            Mr. Neal, by and through his undersigned counsel of record, Caroline C. McCreary, and
18   Plaintiff, United States of America, Grant Rabenn, hereby stipulate as follows;
19          To move Mr. Neal’s surrender date currently scheduled for July 10, 2020. Both parties
20   seek a continued surrender date to October 10, 2020, based upon the findings of the court in

21   granting the prior request for a continued surrender date, specifically, the ongoing Covid-19

22   pandemic. Ct. Dock. 55.

23   \\\

24   \\\

25



                                                    -1-
           Case 1:17-cr-00300-DAD-BAM Document 57 Filed 07/02/20 Page 2 of 3



1            Therefore, based on the above-stated facts, the parties agree justice is served in allowing

2    a brief continuance of Mr. Neal’s surrender date in response to the continued spread of the

3    Covid-19 virus.

4
                                              Respectfully Submitted,
5

6    Dated: June 30, 2020                     \s\ Caroline C. McCreary
                                              CAROLINE C. McCREARY
7
                                              Attorney for Defendant Chester L. Neal, Jr.
8

9    Dated: June 30, 2020                    \s\ Grant Rabenn
                                             GRANT RABENN
10                                           McGREGOR W. SCOTT
                                             United States Attorney
11

12

13
                            -------------------------------------------------------
14

15                                        FINDINGS AND ORDER

16
            Defendant CHESTER L. NEAL, JR. surrender date of July 10, 2020 is extended to
17
     Wednesday October 14, 2020. The defendant is ordered to self-surrender directly to the
18   designated Bureau of Prisons facility on that date, by 2:00 p.m. If a facility has not been
19   designated, he is ordered to surrender to the United States Marshal office.
20

21   IT IS SO ORDERED.

22      Dated:     July 2, 2020
                                                               UNITED STATES DISTRICT JUDGE
23

24

25



                                                         -2-
     Case 1:17-cr-00300-DAD-BAM Document 57 Filed 07/02/20 Page 3 of 3



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                    -3-
